Exhibit 10.1

 

AMENDMENT TO EMPLOYMENT AGREEMENT

 

This Amendment, dated as of November 14, 2018 (the “Amendment”), to the
Employment Agreement, dated November 24, 2014 (the “Agreement”), is entered into
between Richard Cunningham (“Employee”) and Icagen, Inc. (“Corporation”).

 

WITNESSETH:

 

WHEREAS, Executive was retained under the Employment Agreement by the
Corporation to serve as its Chief Executive Officer; and

 

WHEREAS, in recognition of the hard work and performance by Executive, the
Corporation desires to amend the Employment Agreement.

 

NOW THEREFORE, for the mutual promises contained herein and for ten dollars
($10.00) and other good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereto agree to amend the Agreement
as follows:

 

1. Amendment. Section 3(a)(i) is hereby deleted in their entirety and replaced
with the following:

 

(i) Base Salary. Executive shall receive an annual base salary of Three Hundred
Seventy Thousand Dollars ($375,000) for the Term (the “Base Salary”), payable
semi-monthly.

 

2. Severability. If any of the provisions of this Amendment are held to be
invalid or unenforceable, the remaining provisions will nevertheless continue to
be valid and enforceable.

 

3. No Other Amendments; Confirmation. All other terms of the Employment
Agreement shall remain in full force and effect. The Employment Agreement, as
amended by this Amendment, constitutes the entire agreement between the parties
with respect to the subject matter thereof.

 

4. Counterparts.  This Amendment may be executed in one or more counterparts,
each of which shall be deemed an original but both of which together shall
constitute one and the same instrument.

 

5. Governing Law. This Amendment is made and shall be construed and performed
under the laws of the State of North Carolina without regard to its choice or
conflict of law principles and the parties agree to North Carolina as the
exclusive venue for any disputes arising hereunder.

 

ICAGEN, INC.           By: /s/ Mark Korb   /s/ Richard Cunningham Name: Mark
Korb   RICHARD CUNNINGHAM Title: Chief Financial Officer    

 